Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 09/01/2022. Currently, claims 1-20 are pending in the application. Claims 6-11 and 19-20 have been withdrawn.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US 20170148856 A1).

Regarding claim 1, Figures 1-2 of Choi discloses a display apparatus comprising: 
a substrate (100, [0054]) comprising a first area (peripheral area in Figure 1, [0048]) and a second area (region of TH), wherein the second area includes a transmission area (TH, [0050]); 
main pixels (P in 10, Figure 1) on the first area, wherein each of the main pixels comprises a first pixel electrode (210, [0067]), a first opposite electrode (230), and a first intermediate layer (220) between the first pixel electrode and the first opposite electrode; 
auxiliary pixels (P1 in area TH, Figure 2) on the second area (region of TH), wherein each of the auxiliary pixels comprises a second pixel electrode (210, [0067]), a second opposite electrode (230), and a second intermediate layer (220) between the second pixel electrode and the second opposite electrode; and 
a metal pattern layer (152, [0066]) on the second area (Figure 2) and surrounding (considering 152 to be around TH in pixels around TH) the transmission area (TH), wherein transmission area is a region corresponding to an opening in the metal pattern layer (152).

Regarding claim 15, Figures 1-2 and 11 disclose a display apparatus comprising: 
a substrate (100, [0054]) comprising a first area (peripheral area in Figure 1) and a second area (region of TH), wherein the second area includes a transmission area (TH, [0050]); 
first main pixels (P in 10, Figure 1) on the first area, wherein each of the first main pixels comprises a first pixel electrode (210, [0067]), a first opposite electrode (230), and a first intermediate layer (220) between the first pixel electrode and the first opposite electrode; 
first auxiliary pixels (P1 in region TH, Figure 1) on the second area, wherein each of the first auxiliary pixels comprises a second pixel electrode (210, [0067]), a second opposite electrode (230), and a second intermediate layer (220, [0056]) between the second pixel electrode and the second opposite electrode; 
a metal pattern layer (152, [0066]) on the second area and surrounding (considering 152 to be around TH in pixels around TH) the transmission area (TH); and 
a component under (1200, camera in TH, Figure 11, [0192]) the substrate and corresponding to the second area (region of TH), wherein the component comprises an electronic element which emits or receives light (camera receives light), wherein transmission area (TH) is a region corresponding to an opening (Figure 2) in the metal pattern layer (152).

Regarding claims 2 and 16, Figure 2 of Choi discloses that the display apparatus of claim 1 (or claim 15), further comprising: a first conductive layer (132, [0066]) on the substrate (100); an interlayer insulating layer (107) on the first conductive layer; and a second conductive layer (132/134) on the interlayer insulating layer.  

Regarding claim 17, Figure 2 of Choi discloses that the display apparatus of claim 16, wherein the metal pattern layer (152, [0066]) and the second pixel electrode (210, [0067]) at least partially overlap each other.  

Regarding claims 3 and 18, Figure 2 of Choi discloses that the display apparatus of claim 2 (or claim 17), wherein the metal pattern layer (152, [0066]) is integrally provided with the second conductive layer (133/134) as a single unitary unit (please see Figure 4B-4C, 152 are 133/134 are formed integrally, [0096]).  

Regarding claim 4, Figure 2 of Choi discloses that the display apparatus of claim 3, wherein the metal pattern layer (152, [0066]) and the second pixel electrode (210, [0067]) at least partially overlap each other.  

Regarding claim 5, Figure 2 of Choi discloses that the display apparatus of claim 3, wherein the second conductive layer (133/134, [0066]) comprises a driving voltage line (133 and 134 are source and drain of 130 and a voltage is applied during operation of the device).

Regarding claim 12, Figures 1-2 of Choi disclose that the display apparatus of claim 1, further comprising: a third pixel electrode on the first area (peripheral area in Figure 1) and spaced apart from the first pixel electrode; and a fourth pixel electrode on the second area and spaced apart from the second pixel electrode (the device in Figure 1 having arrays of pixels in the peripheral area in Figure 1, considering having the first, second, third and fourth in vertical direction [0048]).  

Regarding claim 13, Figures 1-2 of Choi disclose that the display apparatus of claim 12, wherein a first distance is defined as a shortest distance from the first pixel electrode to the third pixel electrode, a second distance is defined as a shortest distance from the second pixel electrode to the fourth pixel electrode, and the first distance is greater than the second distance (the device having array of pixels 10 and considering second, third and fourth pixel in vertical direction will meet this limitation).  

Regarding claim 14, Figures 1-2 of Choi disclose that the display apparatus of claim 1, wherein the transmission area (TH) has a circular shape or an elliptical shape (circular based on the drawings, [0051]).  


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-5 and 12-18, filed on 09/01/2022, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813